         Case 2:20-cv-00014-LPR Document 14 Filed 09/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                DELTA DIVISION

CHRISTOPHER COBB
Reg #71257-019                                                                  PLAINTIFF


v.                              Case No. 2:20-cv-00014-LPR


DEWAYNE HENDRIX                                                               DEFENDANT


                                       JUDGMENT

       Consistent with the Order entered on September 14, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 14th day of September 2020.




                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
